PER CURIAM.
William James Meaders, a federal prisoner, appeals the district court’s order de*963nying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Meaders v. Stansberry, No. CA-04-666-5 (E.D.N.C. Dec. 2, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED